          Case 1:19-cv-05958-VSB Document 38-1 Filed 01/30/20 Page 1 of 4




January 29, 2020                                                                        Nancy V. Wright, Esq.
                                                                                        (212) 915-5845 (direct)
                                                                                 nancy.wright@wilsonelser.com


VIA ECF
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

Attn: The Honorable Vernon S. Broderick
      United States District Judge

Re:           Charlton v. Dos Toros LLC, et al.,
              Docket No.: 19-cv-05958 (VSB)
              Initial Case Management Joint Letter

Dear Judge Broderick:

Counsel for defendants Dos Toros LLC, Dos Toros Grand Central LLC, Dos Toros Holdings,
LLC, 636 Lexington Tacos LLC, Aleta Maxwell and Oliver Kremer (the “Dos Toros
defendants”), defendant Hilary Street (“Street”), and plaintiff Austin Charlton (collectively, the
“Parties”) in the above-referenced matter write pursuant to Your Honor’s Order and Notice of
Initial Conference dated December 16, 2020.

      1. A brief description of the nature of the action and the principal defenses thereto.

Plaintiff’s Statement:

Plaintiff complaints pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§2000e et Seq. (“Title VII”), 42 U.S.C. §1981 (“1981”), as well as New York State Executive Law
and New York City Administrative Code seeking damages to redress the injuries Plaintiff has
suffered as a result of being discriminated against by his employers, inter alia, on the basis of his
race, color, and national origin, together with being subjected to a hostile work environment,
retaliation and unlawful termination.

Defendants’ hired Plaintiff on or about May 27, 2017, as the General Manager for their
Manhattan restaurant. In or around September 2017, STREET informed Plaintiff that when he
reviews new hires, he should grade black individuals “on a curve” because of their lack of
customer service skills. STREET then indicated Plaintiff grew up in a ghetto because he was not
white and told Plaintiff that she knows his “background” because she knew “a few people like
you that grew up in rough neighborhoods.” Plaintiff objected to these discriminatory comments.
In or around December 2017, STREET commented to Plaintiff regarding one of his Mexican
employees that “guys like him work really hard, but don’t expect him to be very intellectual.”
Plaintiff complained to MAXWELL at human resources regarding STREET’s discriminatory
comments and conduct.


10498000v.2
         Case 1:19-cv-05958-VSB Document 38-1 Filed 01/30/20 Page 2 of 4



In or around December 2017, STREET began a campaign of retaliation against Plaintiff for his
complaint of discrimination. STREET falsely accused Plaintiff of not following the scheduling
template. After following STREET’s revised template and posting the schedule, STREET told
Plaintiff it was incorrect and chastised him for not following the original unrevised template. In
or around December 2017, TOTILLO visited Plaintiff’s restaurant and commented that it was
clean, organized, and profitable. TOTILLO explained that Plaintiff had been unjustly criticized
in meetings since his complaint of discrimination and warned Plaintiff that “something felt
fishy” and Defendants were “trying to set [him] up.” In or around January 2018, Defendants
discriminated against and terminated Plaintiff because of his race, color, and national origin, and
because he complained and opposed the unlawful conduct of Defendants related to the above
protected classes.

Dos Toros’ Defendants’ Statement:
Dos Toros is a popular, fast-casual restaurant with multiple locations in New York City, known
for its Northern California-inspired menu of burritos, tacos and Tex-Mex. Dos Toros has a
demonstrable commitment to diversity and community activism, partnering with various
nonprofits and organizations to feed those in need, support the higher education goals of low
income and disadvantaged youth, and empower individuals to avoid recidivism in the criminal
justice system.

Dos Toros provides EEO training to its employees and maintains well published employee
policies proscribing discrimination, harassment, and retaliation and setting forth a complaint
mechanism. Plaintiff never utilized any of these policies and/or complaint mechanism to file a
discrimination complaint during his tenure. His only non-discrimination complaint against
defendant Street was immediately investigated and properly resolved.

Plaintiff’s discrimination and retaliation claims against the Dos Toros defendants are undermined
by, inter alia, Dos Toros’ legitimate business reason for plaintiff’s termination including
plaintiff’s documented poor performance as a general manager. The Dos Toros defendants
categorically deny all of plaintiff’s allegations of discrimination, retaliation and wrongful
conduct.

Defendant Hilary Street’s Statement:

Defendant Street denies liability for all of Plaintiff’s claims. First, Plaintiff will not be able to
establish his prima facie case of discrimination on the basis race, color, and national origin and is
unable to offer any evidence to show that the legitimate, non-discriminatory reasons for his
termination were pretextual. Second, Plaintiff’s hostile work environment claims fail because he
was not treated less well than other employees because of his race, color or national origin and
the allegations in the Complaint amount to nothing more than petty slights or inconveniences.
Third, Plaintiff’s retaliation claims fail because he will not be able to establish his prima facie
case of retaliation on the basis race, color, and national origin and is again unable to offer any
evidence to demonstrate that the legitimate, non-discriminatory reasons for his termination were
pretextual.

    2. A brief explanation of why jurisdiction and venue lie in this Court.


10498000v.2
         Case 1:19-cv-05958-VSB Document 38-1 Filed 01/30/20 Page 3 of 4




Plaintiff’s Response:

This Court has jurisdiction based on 28 U.S.C. § 1331 and supplemental jurisdiction over the
state law claims under 28 U.S.C. § 1367. Jurisdiction of this action is conferred upon this Court
as this case involves a Federal Question under Title VII and 1981. The Court also has
jurisdiction pursuant to 29 U.S.C. § 2617; 28 U.S.C. §§ 1331, 1343, and pendent jurisdiction
thereto. Plaintiff filed a complaint with the Equal Employment Opportunity Commission on June
13, 2018. Plaintiff received a Notice of Right to Sue letter, dated March 27, 2019. Plaintiff
satisfied all administrative prerequisites and is filing this case within ninety (90) days of
receiving the Right to Sue Letter. Venue is proper in this District based upon the fact that the
events or omissions which gave rise to the claims asserted herein occurred within the Southern
District of New York.

Dos Toros Defendants’ Response:
The Dos Toros defendants confirm that plaintiff purports to invoke the jurisdiction and venue of
this Court, and respectfully refer all questions of law to the Court and all questions of fact to the
trier of fact.

Defendant Hilary Street’s Response:

Defendant Street acknowledges that Plaintiff purports to set forth the basis for this Court’s
jurisdiction and venue and respectfully refers all matters of law to the Court and matters of fact
to the trier of fact.

    3. A brief description of all contemplated and/or outstanding motions.

Plaintiff’s Response:

Plaintiff does not contemplate making any motions at this time.

Dos Toros defendant’s Response:
The Dos Toros defendants do not anticipate any motion practice at this time and reserve all rights
to file a dispositive motion seeking dismissal of Plaintiff’s claims at the end of discovery.

Defendant Hilary Street’s Response:

Defendant Street does not anticipate any motion practice at this time but reserves all rights to file
a dispositive motion seeking dismissal of Plaintiff’s claims at the close of discovery.

    4. A brief description of any discovery that has already taken place, and/or that which
       will be necessary for the parties to engage in meaningful settlement negotiations.

The Parties will engage in a mediation session via the Court’s Mediation Program, scheduled for
Thursday April 2, 2020. The Parties’ initial disclosures pursuant to Rule 26 may assist the Parties
to engage in meaningful settlement negotiations.


10498000v.2
         Case 1:19-cv-05958-VSB Document 38-1 Filed 01/30/20 Page 4 of 4




    5. A brief description of prior settlement discussions (without disclosing the parties’
       offers or settlement positions) and the prospect of settlement.

The Parties have engaged in preliminary settlement discussions, and plaintiff has conveyed a
settlement demand. The Parties are hopeful that the mediation session scheduled for Thursday
April 2, 2020 will assist them to fully assess the probability of early resolution to this litigation.

    6. The estimated length of trial.
The parties have conferred and their present best estimate of the length of trial is five (5) days.

    7. Any other information that the parties believe may assist the Court in advancing the
       case to settlement or trial, including, but not limited to, a description of any
       dispositive issue or novel issue raised by the case.

Should the Parties continue to litigate the matter subsequent to the mediation session scheduled
for Thursday April 2, 2020, the Parties are currently interested in a referral to a Magistrate Judge
for continued settlement discussions at the close of discovery and before necessary and costly
trial preparations commence.


We thank the Court for its time and attention to this matter.


Respectfully submitted,



WILSON ELSER MOSKOWITZ                 GORDON REES SCULLY                     DEREK SMITH
EDELMAN & DICKER LLP                   MANSUKHANI                             LAW GROUP

Nancy V. Wright                        Francis Giambalvo                      Ishan Dave

Nancy V. Wright                        Francis Giambalvo                      Ishan Dave
Josef K. Mensah                        Alex D. Dumas
Attorneys for Dos Toros                Attorneys for Defendant                Attorneys for Plaintiff
Defendants                             Hilary Street




10498000v.2
